Citation Nr: 1523422	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for right lower extremity peripheral neuropathy.  

2.  Entitlement to service connection for right lower extremity peripheral neuropathy.  

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.  

4.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD),rated 50 percent disabling.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1965 to January 1968 and January 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing was created and associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

The issue of entitlement to service connection for leukemia has been raised in a March 2015 VA Form 646, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The TDIU issue has been raised as part of the increased rating issue.  It has been listed on the title page.

The issues of entitlement to service connection for right and left lower extremity peripheral neuropathy, an increased initial rating for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Service connection for right lower extremity peripheral neuropathy was last finally denied in a July 2010 rating decision.  The Veteran was provided with notice of that decision and apprised of his appellate rights but did not timely perfect his appeal.
 
2. The evidence regarding right lower extremity peripheral neuropathy added to the record since the July 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.  


CONCLUSION OF LAW

The July 2010 rating decision is final.  New and material evidence has been received to reopen the claim of service connection for right lower extremity peripheral neuropathy. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2014).  

Specific to requests to reopen, the claimant must be given notification "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The notice letter provided to the Veteran in July 2013 did not do this.  Nonetheless, the Board can reopen the Veteran's claim so there is no prejudice to the Veteran.   

New and Material Evidence

The RO denied the Veteran's claim of service connection for right lower extremity peripheral neuropathy in a July 2010 rating decision, finding  there was no evidence of neuropathy in the right foot and none became manifest within a year of the Veteran's last exposure to herbicides.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the July 2010 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, in the Veteran's March 2015 hearing transcript, he stated that he scored an 8 on a numbness test at a VA treatment center and that he had been told there was a 50/50 chance that this was due to herbicide exposure.  This new evidence addresses the reason for the previous denial; that is, the existence of peripheral neuropathy and its relationship to the Veteran's service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    
ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for right lower extremity peripheral neuropathy is reopened.  


REMAND

It has been indicated that the Veteran has been awarded some benefits through SSI.  Those records do not appear to be on file.  They should be obtained for review.

The Veteran perfected his appeal for an increased rating for PTSD in June 2012.  Since then, new evidence has been added to the claims file regarding this issue.  No waiver of jurisdiction for the evidence has been received.  Waiver of evidence added to the claims file is automatic for appeals perfected February 2, 2013 or later.  As the Veteran perfected his claim before that date and there is no waiver in the claims file, the Board must remand this new evidence for consideration by the AOJ.  

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  Furthermore, VA should locate and associate the numbness test on which the Veteran scored an 8 and the opinion which stated there was a 50/50 chance the Veteran's peripheral neuropathy was related to service.  This was reported at the personal hearing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records, including those mentioned by the Veteran in his March 2015 hearing.  All records obtained should be associated with the claims file.  SSI records and any associated decision should also be obtained.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  After the development requested has been completed, the RO should review the claims file to ensure that it is in complete compliance with the directives of this REMAND.  If there is any deficiency, the RO must implement corrective procedures at once.  If records obtained result in a conclusion that additional examination(s) is/are in order, such should be conducted.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


